IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-50592
                         Conference Calendar



ARTURO SOLIS,

                                          Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-98-CV-116
                       --------------------

                          October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Arturo Solis, Texas prisoner #519192, has filed a motion to

proceed in forma pauperis (IFP) to appeal the denial of his

motion for leave to file a petition, which sought the entry of a

final judgment pursuant to Fed. R. Civ. P 58 and 79(a).   Because

the district court granted Solis’ motion to proceed IFP on

appeal, this motion is DENIED as moot.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-50592
                                 -2-

     Solis has failed to present any argument, and he has cited

no authority to suggest that the district court erred in denying

his motion for leave.   The appeal is frivolous and should be

dismissed as such.   5TH CIR.

R. 42.2.

     With the dismissal of this appeal as frivolous, along with

the dismissal of Solis’ appeals in Solis v. Harwell, No. 98-50287

and Solis v. Federal Grand Jury, No. 99-50113, Solis now has six

“strikes” for purposes of 28 U.S.C. § 1915(g).   See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).   Solis is reminded

that he is barred from filing any civil action or appeal IFP

unless he is under imminent danger of serious physical injury.

§ 1915(g).

     DENY IFP AS MOOT; APPEAL DISMISSED.